Citation Nr: 0510014	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
May 1966.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2003 rating 
decision.  The appellant filed a notice of disagreement (NOD) 
later in September 2003, and the RO issued a statement of 
case (SOC) in October 2003.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2003.  In February 2004, the 
appellant testified during a hearing before RO personnel; a 
transcript of that hearing is of record.  

Additionally, in the above noted November 2003 VA Form 9, the 
appellant had requested a videoconference hearing before a 
Veterans Law Judge.  Thereafter, the appellant submitted an 
additional VA Form 9, dated in November 2004, in which he 
indicated that he did not desire a Board hearing.  The Board 
accepts the November 2004 VA Form 9 as a withdrawal of the 
appellant's earlier request for a videoconference hearing.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, delay a final 
decision.  

The appellant contends that as a result of his two weeks of 
basic training in the United States Marine Corps he developed 
a psychiatric disorder.  Evidence pertinent to the claim 
consists of the appellant's service medical records to 
include a Marine Corps Aptitude Board Report with 
neuropsychiatric section; a treatment summary from Patty 
Harris, M.S.N., A.P.R.N., C.N.; a treatment summary from 
Jacqueline Rugg, M.S.N., A.P.R.N., C.N.; as well as a 
February 2004 examination report from a VA Medical Center 
(VAMC) West Haven, Connecticut, staff psychiatrist.  

In particular, service medical records reflect the 
appellant's problems with controlling his nerves during basic 
training and his manifesting a trance-like-state 
(disassociated episode) as a result.  Treatment summaries 
from Ms. Harris and Ms. Rugg, note the appellant's report of 
depressive symptoms, including insomnia, irritability, 
difficulty concentrating, decreased libido, and anhedonia.  
The onset of these symptoms was noted as associated with end 
stage cardiac disease.  The appellant was also noted to be 
dealing with stress from work and an impending divorce.  
Additionally, Ms. Harris opined that the appellant's 
disassociative episode in service might have been the first 
sign of bipolar disorder.  Both she and Ms. Rugg have 
diagnosed the veteran with bipolar II disorder.  

The February 2004 VA staff psychiatrist noted in his 
examination report that he had not reviewed the appellant's 
claims file.  He opined that, 

In my opinion, it does not seem likely that the 
[appellant's] disassociative episode [is] 
directly related to a mood disorder.  It 
certainly does seem that his disassociative 
episode led to being discharged from the 
Marines, and that being discharged from the 
Marines contributed to the [appellant's] mood 
disorder because he was so disappointed because 
he wanted to be a Marine all of his life.  This 
was a very traumatic and devastating event that 
occurred to him . . . .

Because the VA examiner did not review of the appellant's 
claims file, his medical opinion is based on an incomplete 
medical history.  In this regard, the Board points out that 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support [the] opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

Under these circumstances, the Board finds that the claims 
file should be returned to the February 2004 VA examiner for 
a supplemental opinion regarding the appellant's claim on 
appeal based upon a comprehensive review of the evidence (to 
particularly include any evidence added to record) that 
provides a complete rationale for any conclusion reached.  In 
this regard, the examiner should offer an opinion as to 
whether any currently diagnosed psychiatric disorder is 
related to the appellant's period of service in the Marine 
Corps.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The RO 
should arrange for the appellant to undergo an additional 
psychiatric examination only if the February 2004 examiner is 
unavailable and/or such examination is needed to answer the 
question posed.

If an additional psychiatric examination is deemed necessary, 
the appellant is herein advised that, in keeping with VA's 
duty to assist, the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may result in a denial of the claim on appeal.  See 38 C.F.R. 
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
appellant fails to report to any scheduled examination, the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.  

The Board also points out that, to ensure that all due 
process requirements are met, the RO should also give the 
appellant another opportunity to present information and/or 
evidence pertinent to his claim on appeal.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the appellant provide all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the appellant provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional evidence not 
currently of record that pertains to the 
appellant's claim on appeal.  The RO 
should also invite the appellant to 
submit all pertinent evidence in his 
possession with respect to the claim, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the appellant responds, the RO 
should assist the appellant in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the appellant's 
response has expired, the RO should 
forward the appellant's claims file for a 
supplemental opinion to the West Haven 
VAMC staff psychiatrist who examined the 
veteran in February 2004.  

The VA staff psychiatrist should review 
the appellant's claims file, and provide 
an opinion as to whether it is at least 
as likely as not (i.e. there is at least 
a 50 percent probability) that any 
currently diagnosed psychiatric disorder 
had its onset in, or was permanently 
worsened as a result of, the appellant's 
active military service.  The 
psychiatrist must provide the complete 
rationale for any conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority-in a printed 
(typewritten) report.  

The RO should arrange for the appellant 
to undergo an additional psychiatric 
examination only if the above noted West 
Haven VAMC staff psychiatrist is 
unavailable or such examination is needed 
to answer the question posed above.  



4.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




